Title: Thomas Appleton to Thomas Jefferson, 15 April 1816
From: Appleton, Thomas
To: Jefferson, Thomas


        		
        			
        				Leghorn
        				15th April 1816.
        			
        		
        		The preceding, Sir, is a copy of my letter written to you, the day following the death of mr mazzei.—I now inclose you, the legal attestation of his decease; an attested Copy of his will; together with a letter from the guardian of his daughter, as to the disposal of the property in your hands.—all these acts I have confirm’d in my official capacity, and which I presume, are the only requisites necessary for your guidance.—although our friend, Sir, had arriv’d at an age to which few attain, yet it was in some degree premature, as his end was undoubtedly hasten’d, by the undisguis’d manner, in which his family evinc’d thier weariness of exercising towards him, those attentions which his age requir’d; and as he frequently told me, his single desire was, that they might soon be gratified, and thus liberate himself from the continual pains of being depriv’d of many indispensable comforts of life, and the still greater torment of witnessing thier ingratitude, and criminal eagerness to grasp, uncontroul’d, his little estate.—about two years ago, he finish’d a work, which I suppose, if printed, might fill about 2000 pages in 8vo and which contains many events of his life; together with numerous letters from the last King of Poland—from what I have read of this work, he seems to have spun out some parts of it, beyond what the subject requir’d; and I am inclin’d to think, he has totally omitted others—he admir’d the concision of Tacitus, but it does not appear to me that he has succeeded in the imitation of his style, while many of the anecdotes he relates as having occur’d during his residence in france, I am of opinion, from having been myself present at those periods in Paris, that they are deficient of that sort of evidence, which events of a political nature require.—he seems on too slight foundations to have establish’d, what he gives as facts; and in relation to himself, he is frequently diffuse on puerilities which little interest the reader.—This work he gave to his friend the advocate Carmigniani of Pisa, but there is no probability that it will ever be printed; for in Italy, reading is by no means so general, as in many other countries of Europe; and the studious, are commonly of that cast of men, who attach little worth, to writings of the nature of mr mazzei’s.—as I have formerly mention’d to you in my letters, that he had much reduc’d his estate, so from what I can now discover, it will not exceed 25,000. dollars, including the sum you have in your hands; tho’ it certainly did surpass 50,000 ten years ago.—A few days since, I reciev’d, Sir, your letter to me,  in date of the 14th of January, which came by land from Gibraltar.—The letter you mention having written to mr mazzei, two months before the reciept of my first letter, never reach’d his hands.—I very greatly regret, Sir, that the talents of mr Bartolini, are not likely to find in the U: States, a corresponding encouragement; and it is unfortunate that he will be unable to obtain from mr Andreis the sculptor, who lately came from America, that information he is desirous of procuring; for from the very narrow views of the latter, he indulges the most improper jealousy for every one who might cause his own talents to be less esteem’d; and as he has, I presume, been consulted in the choice of those who have been sent, they will certainly not rise above the level of his own extreme mediocrity.—the truth is, I oppos’d mr mazzei at the time, in the choice he made of this workman, but he consulted me when he had already contracted with them, and there was no remedy for the error he had committed, as they were both consider’d as very inferior workmen.—
        		You will at once perceive, Sir, that nothing could be more useless than the presence, and return of m. andreis to carrara, for it must have been evident, he would oppose the choice of any one of superior merit to himself; and as to the capitals to be made at Carrara, nothing more was requisite than to designate the orders of the architecture, and the dimensions of the columns. whereas by the mode adopted, the frigate J. Adams has been employ’d a considerable time to convey the family of mr Andreis to Italy: exclusive of the great expence which will accrue to the government, from the salary, & travelling charges of the latter during, at least, one year. on reading over my letter, I find I have omitted mentioning, what is perhaps necessary to the understanding of the 4th line of this page; to wit, “that I presume mr andreis has been consulted in the choice &c”—the truth is, that mr mcCall Consul of Barcelona, & agent of the squadron in the mediterranean, it appears was authoris’d by the commissioners for the rebuilding of Washington, to procure the Sculptors to be sent to the U: States, and direct the work of the capitals for the columns—He therefore proceeded to this place, in company with mr Andreis, for the objects I have stated; as he was likewise instructed by the Commissioners, to invest the money necessary for these purposes, in the hands of mr Samuel Purviance, late partner of his brother William, who a few years since acted as navy-agent here under mr Smith, and in his bankruptcy involv’d the U: States for about 100.000 Dollars: not a cent of which, to this hour, has been recover’d.—I feel persuaded, Sir, from what I have now written, you are already convinced, that the mode adopted by the Commissioners, has neither been the most eligible, for obtaining the best workmen, or to prevent an useless expenditure of the public money.—In my former letters, when I mention’d that I possess the original bust in gesso of Cerrachi, it was merely with the view, to offer the intire use of it to the government, should they determine to erect a monument to General Washington; or simply to place his Statue in some public edifice at the federal-City; as I have understood something of this kind was thier intention: either of which, could be work’d in Italy, in a far superior style, I presume, and certainly, for about one half the price, it would cost in the U: States.—I have not, Sir, the material time requisite, as the vessel will sail in a day, or two, to know from Carrara the precise sum that a bust in gesso would cost for your own use, but it will be very inconsiderable; in marble, it would cost from the workman’s hands, about Sixty dollars.—previous to recieving your letter, I had written to montepulciano, for samples of the last growth of wine; but generally the vintage of the last year, has been greatly inferior to preceeding ones; and in a particular manner, I found it so with that of montepulciano, which induced me intirely to relinquish the intention I had, to purchase of that kind for my own use.—we have, however, many other wines equally light, and very nearly as well flavour’d, at about one half the price: for the former is transported in flasks, nearly 150 miles over land, before it arrives at Florence.—not willing, therefore, to send you a quality; inferior to that formerly sent, I shall defer complying with your order; until the next vintage, which, however, is not drawn from the lees, until January; but should you prefer some of the other qualities, I shall be able to send it much earlier.—Since the return of the, legitimate Sovereigns of Italy, innumerable are the applications to me of every description of men, to find conveyances to the U: States; for the truth is, they are sorely disappointed in the hopes they had indulg’d, that a change of government, would restore them to the enjoyments of the least painful period of thier history; but they now percieve, that they are reliev’d from none of the burthens impos’d by the french, while in some cases, they are even augmented.—The clergy, you will readily believe, Sir, as a class of men, were the most clamorous, tho’ not an acre of church-ground had been sold in all Tuscany, during the government of Napoleon: but since the return of the Grand-Duke, the finest of thier lands are Sold, or are for Sale; even with the approbation of His Holiness the Pope.—no one of the princes of Italy, not excepting His Holiness, has return’d to his former possessions, but under such enormous pecuniary conditions; impos’d by the chiefs of the allied Sovereigns, as must reduce the countries they govern, in the space of a few years, to the utmost state of depression.—The fate of the little republic of Lucca is yet undecided; in the meantime, they are govern’d by an Austrian military force.—The genoese having lost thier liberties, are now given over to the Sardinians; between whom, for ages there has existed the most irreconcilable hatred and animosity.—In short Sir, if the vexations of the people of Italy, during the government of the french, had excited a general discontent, this feeling under thier present masters, is now universal—excessive taxes, are collected with excessive rigour; while the hospitals are neglected, and the clamours of the public pensioners, produce no alleviation to thier misery.—Justice is procrastinated beyond all example, and the enormous fees of the tribunals, leave no alternative to the honest man, but to be legally despoil’d by the government, or accept the fraudulent Conditions of his debtor.—Mendicants & thieves have increas’d to so alarming a degree, that the government believe, if we may judge  by thier total inattention, that the evil has no remedy.—In addition to these, & innumerable other miseries, the last harvest not having suffis’d for quite five months we have been compell’d to seek for Corn from asia & africa, which has drawn from the little state of Tuscany alone, at least ten millions of dollars; but the hand of Government has not bestow’d a Cent to relieve thier wretched State, while every art of the avaricious speculator, to increase the price of grain, has been permitted with impunity; and during the last three months, the peasants have intirely subsisted on the horse-beans of Egypt.—from this faint picture, of the present state of Italy, you will readily believe, Sir, that even anarchy itself is regretted: as it may likewise tend, to correct the exagerated eulogiums, which the corrupt editors of gazettes so lavishly bestow, on the virtues & wisdom of the legitimate sovereigns of europe.
        		
        			Accept, Sir, the Sincere expressions of my unalterable esteem and respect—
        			
        				Th: Appleton
        			
        		
        	